| iSEXTON, Judge,
concurring.
Initially, I was inclined to believe that this court should not take immediate action on this case since the Ouachita trial court hearing the matter in the Second Circuit had allowed the governor’s intervention and set a hearing thereon for November 2. Further, I thought that this matter was not an “election suit” as contemplated by LSA-R.S. 18:1409. See Cusimano v. Edwards, 504 So.2d 596 (La.App. 1st Cir.1987).
However, the Louisiana Supreme Court’s transfer to this court ordering “expedited consideration and action,” upon reflection, caused me to conclude that the Louisiana Supreme Court intended for this matter to have our immediate attention on the merits of the timeliness of the governor’s election call without waiting for the trial court’s hearing on the governor’s intervention scheduled for November 2. (The governor’s writ filed with the Louisiana Supreme Court and transferred here by that court clearly shows the denial of the governor’s intervention in the district court in the Third Circuit and likewise shows the granting of the governor’s intervention in the Ouachita District Court in the Second Circuit.) The call for “expedited consideration” also argued for the proposition that the Louisiana Supreme Court considered this matter an “election suit.”
With these reservations about the procedural aspects of this matter, I wholehearted*543ly agree with the opinion herein on the merits of the issue.